DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/17/2022 have been fully considered but they are not persuasive. The applicant’s amendment fails to differentiate because the network in Raman could be considered all of the claimed networks.  The claim language allows for such an interpretation because the applicant did not disclose any particular technology for searching the respective networks and the applicant did not define any of the claimed networks in a meaningful way.  The idea of giving networks different names does nothing to further prosecution.  The amended portions of the claim are not tied to the previously presented portion of the claim in a coherent manner.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2018/0144823 by Raman et al. in view of U.S. Patent Application Publication Number 2017/0374490 by Schoppmeier.
Raman is mapped using the provisional that supports Raman so there is no question of priority.
As to claim 1, Raman teaches a method for operating an Internet of Things (IoT) (paragraph 83 of the provisional 62/426,076) discovery engine (protocol manager 402 in Figures 4 and 5 of the provisional 62/426,076), comprising: receiving, at the IoT discovery engine, a device signature from an IoT hub (paragraphs 94, 102 and 103 of the provisional 62/426,076); comparing the received device signature to stored signatures and protocol information (paragraph 102 of the provisional 62/426,076); and transferring, upon finding a matching stored signature, the protocol information to the IoT hub (paragraphs 94 of the provisional 62/426,076); monitoring information about new or updated IoT devices from a plurality of devices (paragraphs 94 of the provisional 62/426,076, the system can monitoring multiple scanners, for example), wherein the IoT hub scans a network segment to detect a presence of new or updated IoT devices (paragraph 103 of the provisional 62/426,076, the protocols and device types are monitored so new or updated devices will be detected), and wherein monitoring comprises searching a home network (Figures 2 and 3, the hospital network can be considered a “home” network for the hospital), an office network (Figures 2 and 3, the hospital network is an office, see also paragraph 72), a network of a public building (hospitals are “public buildings”), a network of a public site (hospitals are “public sites”), a logically limited network (hospitals are logically limited networks according to paragraph 38 of the applicant’s disclosure), and an internal IT center network (Figure 3); and enabling a new function of a second IoT device to be available to already existing IoT devices in the network segment (paragraph 98 of the provisional 62/426,076, the discovered protocols can be pulled, stored and distributed); Raman does not explicitly teach the monitoring information about new or updated IoT devices form a plurality of sources that are outside a network of the IoT hub.
Schoppmeier teaches monitoring information by searching sources outside of a network of IoT hubs that include manufacturer servers (paragraph 40).
It would have been obvious to one of ordinary skill in the art at the time of the filing to combine the teachings of Raman regarding managing medical devices with the teachings of Schoppmeier regarding obtaining data from manufacturer servers because the user of the medical equipment in Raman would benefit from the updated protocols on their devices in the same manner as those of Schoppmeier.
As to claims 14 and 15, they are rejected for the same reasoning as claim 1.
As to claims 4 and 5, see paragraph 40 of Shoppmeier.
As to claim 6, see paragraph 53 of the provisional of Raman.
As to claim 8, see paragraph 83 of the provisional of Raman.
As to claim 9, see paragraph 76 of the provisional of Raman.
As to claim 10, see paragraph 102 of the provisional of Raman.
As to claims 11 and 12, see Figure 5 of the provisional of Raman.
As to claim 13, paragraphs 97 and 98 of the provisional allow for sharing of Raman.

Claims 1, 4, 6, and 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2018/0034655 by Christopher et al. in view of U.S. Patent Application Publication Number 2018/0144823 by Raman et al.
As to claim 1, Christopher teaches monitoring information about new or updated IoT devices from a plurality of sources (IoT devices 130), wherein an IoT hub (gateway device 120) scans a network segment to detect a presence of new or updated IoT devices (paragraph 28), and wherein the monitoring comprises searching a home network, an office network, a network of a public building, a network of a public site, a logically limited network, and an internal IT center network (paragraph 52 covers searching any type of network under any protocol); and enabling a new function of a second IoT device to be available to already existing IoT devices in the network segment (Figure 7C); however Christopher does not explicitly teach the functions of the discovery engine claimed in the first three limitations.
Raman teaches a method for operating an Internet of Things (IoT) (paragraph 83 of the provisional 62/426,076) discovery engine (protocol manager 402 in Figures 4 and 5 of the provisional 62/426,076), comprising: receiving, at the IoT discovery engine, a device signature from an IoT hub (paragraphs 94, 102 and 103 of the provisional 62/426,076); comparing the received device signature to stored signatures and protocol information (paragraph 102 of the provisional 62/426,076); and transferring, upon finding a matching stored signature, the protocol information to the IoT hub (paragraphs 94 of the provisional 62/426,076).
It would have been obvious to one of ordinary skill in the art at the time of the filing to combine the teachings of Christopher regarding providing functions to IoT devices via an IoT hub with the teachings of Raman regarding a discovery engine that interacts with an IoT hub because the protocol information obtained by Raman by the discovery engine could be useful for implementing the triggering shown in Figure 7C of Christopher.
As to claims 14 and 15 they rejected for the same reasoning as claim 1.
As to claim 4, see Figure 1 of Christopher.
As to claim 6, see paragraph 53 of the provisional of Raman.
As to claim 8, see paragraph 83 of the provisional of Raman.
As to claim 9, see paragraph 76 of the provisional of Raman.
As to claim 10, see paragraph 102 of the provisional of Raman.
As to claims 11 and 12, see Figure 5 of the provisional of Raman.
As to claim 13, paragraphs 97 and 98 of the provisional allow for sharing of Raman.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2018/0034655 by Christopher et al. in view of U.S. Patent Application Publication Number 2018/0144823 by Raman et al. in view of U.S. Patent Application Publication Number 2017/0374490 by Schoppmeier.
As to claim 5, the combination of Christopher and Raman does not explicitly teach searching an IoT device manufacturer server.
Schoppmeier teaches monitoring information by searching manufacturer servers (paragraph 40).
It would have been obvious to one of ordinary skill in the art at the time of the filing to combine the teachings of Christopher regarding IoT devices with the teachings of Schoppmeier regarding obtaining data from manufacturer servers because the user of the medical equipment in Raman would benefit from the updated protocols on their devices in the same manner as those of Schoppmeier.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442